The State instituted this original action in the Franklin Common Pleas’ against the Ford Motor Co. claiming that the company was indebted to it for premiums under the Workmen’s Compensation Law, $4466.62. It was contended that this premium was fixed according to law, and took into consideration the total pay -roll of the employer based upon said wages ; expended in this state. Judgment in the Com-1 mon Pleas was for the State.
- Error was prosecuted by the company and it was there contended that 1465-53, 54, 55 GC, ' providing for the classification of employments, : establishing a state insurance fund and mak¡ing the state treasurer custodian thereof, are : in contraventipn of the constitution of Ohio. The Court of Appeals Held that basing a premium of the employer. under the Workmen's Compensation Law upon a wage of more than ' $18 per week is discriminatory and therefore unconstitutional. The judgment, of ‘ the Common Pleas was reversed. ■
The State takes the case to the Supreme Court and contends that the court err.ed in ■ overruling its démurrer to the amendment of the second defense of the-company's answer,' - and the findings Of- the Court should have been' in favor of the state and agáinst the company?"
Attorneys—C. C. Crabbe, H. H. Griswold, and R. R. Zurmehley, for State; Vorys, Sater Seymour and Pease for Company; all of Columbus.
By reason of the case raising a constitutional question a petition in error also is filed, as a matter of right.